DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 June 2021 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claim 1 describes that, “the fiber optic jumper being outdoor rated for temperatures ranging from -40 to 75 degrees Celsius.” However, Applicant’s disclosure does not describe how one is to determine whether a jumper is rated for a given temperature. No characteristics or standards are referenced. Therefore, it is unclear what is intended to be claimed by the cited limitation.
Claims 2-17 depend from Claim 1 and fail to remedy the indefiniteness. 
For examination purposes, any optical jumper having the claimed structure shall be considered to meet the cited claim limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2019/0025516 to Lichoulas et al. (“US1”), cited in Applicant’s IDS of 17 June 2021.
Regarding Claim 1, US1 describes a fiber optic jumper (see Fig 1) comprising: a fiber optic cable (12/16) that extends between first and second cable ends, the fiber optic cable including a cable jacket (18) containing at least first and second optical fibers (see [0035]); an optical transceiver module (10) directly terminated at the first end of the fiber optic cable; at least one fiber optic connector (14) directly terminated at the second end of the fiber optic cable.
Regarding Claim 2, US1 describes the optical transceiver module including a connector body having a SFP form factor (“QSFP”, see [0035]).
Regarding Claim 3, US1 describes an outer housing that at least partially surrounds the connector body (see Fig 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US1 as applied to Claim 1 above.
Regarding Claims 10 and 11, US1 is silent as to the data rate of the optical transceiver of the module. US1 does describe that fiber optic transceivers are used for high data transfer rates (see US1 at [0003]). 10 and 25 gigabit/second data rates are well-known data rates for optical transceivers in the art. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use such well-known prior art transceivers 
Regarding Claim 13, US1 does not describe the at least one fiber optic connector as hardened. Hardened connectors are well-known in the art for use in outdoor or harsh environmental conditions. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the connector of US1 as a hardened connector. The motivation for doing so would have been to make use of a known technique to improve similar devices in the same way.
Claims 4-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US1 as applied to Claim 1 above, and further in view of US Patent Application Publication 2011/0019998 to Wong et al. (“US2”), cited in Applicant’s IDS of 17 June 2021.
Regarding Claim 4, US1 does not describe the outer housing adapted to fasten with respect to a connector receiver including a port for receiving the connector body to provide an electrical connection with the optical transceiver module. US1 is silent as to the constructional details of the transceiver assembly. US2 describes a transceiver module (200) with an outer housing (212A, 212B) that at least partially surrounds an SFP connector body (see [0024]), wherein the outer housing is adapted to fasten with respect to a connector receiver (208/210) including a port (230) for receiving the connector body to provide an electrical connection (231) with the optical transceiver module. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the transceiver assembly of US2 in the fiber optic jumper of US1. The motivation for doing so would have been to make a simple substitution of one known element for another to obtain predictable results.
Regarding Claim 5, US2 describes an environmental seal is formed between the outer housing and the connector receiver (see [0029]-[0031]).
Regarding Claim 6, US2 describes the housing fastened to the connector receiver by a push-pull connection (see [0029]-[0031]).
Regarding Claim 9, US1 does not describe the optical transceiver module is adapted to environmentally seal with respect to a connector receiver. US1 is silent as to the constructional details of the transceiver assembly. US2 describes a transceiver module (200) adapted to environmentally seal (see [0029]-[0031]) with respect to a connector receiver (208/210) including a port for receiving a plug end of the optical transceiver module to provide an electrical connection (231) with the optical transceiver module.
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over US1 as applied to Claim 13 above, and further in view of US Patent Application Publication 2017/0184798 to Coenegracht (“US3”).
Regarding Claim 14, US1 does not describe the specific structure of the fiber optic connector. US3 describes a hardened fiber optic connector (see Figs 6-8, 16, 17, and 21 [0009]) wherein both the first and second optic fibers are supported at a single fiber optic connector (620) having at least one ferrule (622; see [0052]-[0053]). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the hardened connector structure of US3 in the jumper of US1. The motivation for doing so would have been to make a simple substitution of one known element for another to obtain predictable results.
Regarding Claim 15, US3 describes the single fiber optic connector having a first ferrule (622) for supporting the first optical fiber and a second ferrule (622) for supporting the second optical fiber (see Figs 6-7 and [0052]-[0053]).
Conclusion
The prior art cited in the attached form PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY RAHLL/            Primary Examiner, Art Unit 2874